Name: 89/502/EEC: Commission Decision of 18 July 1989 laying down the criteria governing entry in herd-books for pure-bred breeding pigs
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  technology and technical regulations;  agricultural activity
 Date Published: 1989-08-23

 23.8.1989 EN Official Journal of the European Communities L 247/21 COMMISSION DECISION of 18 July 1989 laying down the criteria governing entry in herd-books for pure-bred breeding pigs (89/502/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species (1), and in particular the third indent of Article 6(1) thereof, Whereas in all Member States herd-books are maintained or established by breeders' associations, breeding organizations or official services; Whereas it is therefore necessary to lay down the criteria for the entering of pure-bred breeding pigs in herd-books; Whereas precise conditions relating to lineage and identification must be fulfilled prior to entry in the herd-books; Whereas allowances should be made for the division of the herd-book into different sections so that certain types of animals will not be excluded; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 To qualify for entry in the main section of the book of its breed a pure-bred breeding pig must:  be descended from parents and grandparents entered in a herd-book of that same breed,  be identified after birth according to the rules of that book,  have a pedigree established in accordance with the rules of that book. Article 2 The main section of the herd-book may be divided into several sections according to the animals' characteristics. Only pure-bred breeding pigs meeting the criteria laid down in Article 1 may be entered in one of those sections. Article 3 1. A breeder's association or breeding organization keeping a herd-book may decide that a female, which does not meet the criteria laid down in Article 1, may be entered in a supplementary section of that herd-book. The female must meet the following requirements:  be identified in accordance with the herd-book rules,  be judged to conform to the breed standard,  have minimum characteristics as laid down by the herd-book rules. 2. The requirements mentioned in the second and third indents of paragraph 1 may be differentiated according to whether the female belongs to the breed although it has no known origin or was obtained from a crossing programme approved by the breeders' association or breeding organization. Article 4 A female whose mother and maternal grandmother are entered in a supplementary section of the herd-book as provided for in Article 3 (1) and whose father and two grandfathers are entered in the main section of the book in accordance with the criteria laid down in Article 1 shall be regarded as a pure-bred female and entered in the main section of the book, as provided for in Article 1. Article 5 Where a book contains several sections a pure-bred breeding pig from another Member State and having specific characteristics distinguishing it from the population of the same breed in the Member State of destination shall be entered in the section of the book whose characteristics it meets. Article 6 This Decision is addressed to the Member States. Done at Brussels, 18 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 382, 31. 12. 1988, p. 36.